Citation Nr: 1048482	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  10-38 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a circulatory 
disorder of the bilateral calves, claimed as due to frostbite and 
cold exposure in service.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II, claimed as due to frostbite and cold exposure 
in service.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to February 
1954.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) 
which denied service connection for frostbite, and service 
connection for a circulatory disorder of the bilateral calves and 
diabetes mellitus, type II, claimed as due to frostbite and cold 
exposure, because new and material evidence had not been 
received. 

The issues of entitlement to service connection for residuals of 
frostbite and service connection for a circulatory disorder of 
the bilateral calves, claimed as due to cold exposure in service 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2002 rating decision denied service 
connection for circulatory problems of the bilateral calves and 
for diabetes mellitus type II because new and material evidence 
had not been received. 

2.  The evidence received since the February 2002 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a circulatory disorder of the 
bilateral calves, claimed as due to frostbite and cold exposure 
in service.

3.  The evidence received since the February 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for diabetes mellitus 
type II, claimed as due to frostbite and cold exposure in 
service.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, which denied service 
connection for circulatory problems of the bilateral calves, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  The February 2002 rating decision, which denied service 
connection for diabetes mellitus type II, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  The evidence received subsequent to the February 2002 rating 
decision, as it pertains to the Veteran's claim for service 
connection for a circulatory disorder of the bilateral calves is 
new and material; the claim for service connection for a 
circulatory disorder of the bilateral calves is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

4.  The evidence received subsequent to the February 2002 rating 
decision, as it pertains to the Veteran's claim for service 
connection for diabetes mellitus type II, is not new and 
material; the claim for service connection for diabetes mellitus 
type II is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2009); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must describe 
the particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown at 
the time of the prior final denial.

A May 2009 VCAA notice letter informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  This letter also provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date; included an 
explanation of the meaning of both "new" and "material" evidence; 
and described the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final VA denial.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's VA treatment records, private treatment records, 
and lay statements have been associated with the claims file.  
The Veteran's service treatment records are not available in this 
case.  The RO made two requests for service treatment records 
from the National Personnel Records Center (NPRC) in 1998.  
However, a response from the NPRC shows that the Veteran's 
records were destroyed in a 1973 fire.  The RO made additional 
requests for both the Veteran's service treatment records and his 
personnel files in 2009; however, these records were shown to be 
fire-related.  An April 2010 letter from the NPRC shows that the 
Veteran's personnel and medical records could not be 
reconstructed.  In cases where the Veteran's service treatment 
records are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty includes 
the obligation to search for alternate medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  No alternate medical 
records were found in this case.  The Veteran was notified, and 
was asked to provide any medical or lay evidence, to include any 
service records in his possession.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
During the course of this appeal, the Veteran had identified 
additional private treatment records to be obtained, and these 
records have been associated with the claims file. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although a VA examination was not conducted with 
respect to the Veteran's new and material evidence claims, VA is 
not required to obtain an examination for a claim to reopen a 
finally decided decision.  38 C.F.R. § 3.159(c).  Further, the 
issue of service connection for the residuals of frostbite is 
being remanded for further development including examination of 
the Veteran.

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including diabetes mellitus, may be presumed to 
have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As the Board has discussed above, the Veteran's service records 
are not available in this case.  Correspondence from the NPRC 
shows that the Veteran's service treatment records and personnel 
records were destroyed in a fire and could not be reconstructed.  
As such, the Board has a heightened duty to explain its findings 
and conclusions and to carefully consider the benefit-of-the- 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in developing 
a claim, and to explain its decision when the veteran's medical 
records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 
(1995). Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all 
the evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In an August 2008 claim, the Veteran reported that he was exposed 
to cold and had frostbite while in Korea.  However, he later 
clarified in an October 1998 request for information needed to 
reconstruct medical data, that he was assigned to the 24th 
Requisition & Shipping Service Squadron outside of Tokyo, Japan 
in Tachikawa, Japan during the Korean Conflict.  He has reported 
that the cold injury occurred during the winter of 1952-1953.  He 
did not remember the name or location of any hospital, 
dispensary, or medical facility where he was treated.  

The Veteran's form DD 214 shows that he had one year and two 
months foreign service between April 1952 to February 1954, and 
his primary specialty was a stock clerk.  

The RO previously considered and denied the Veteran's claims for 
service connection for a circulatory disorder of the bilateral 
calves and diabetes mellitus, type II, in August 1999 and 
February 2002 rating decisions.  The Board is required to 
determine whether new and material evidence has been presented 
before it can reopen a claim and readjudicate service connection 
or other issues on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010). Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence. Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in February 2002.  In that 
decision, the RO found there was no evidence that the Veteran 
developed diabetes during service or within one year of his 
separation from service, and the Veteran had not provided any 
medical evidence linking his diabetes mellitus to his military 
service.  The RO found that circulatory problems of the bilateral 
calves neither occurred in nor was caused by service.  The RO 
informed the Veteran of the reasons his claims were previously 
denied in a May 2009 VCAA notice letter.  The Board finds that 
new and material evidence in this case must indicate that the 
Veteran's bilateral leg circulatory condition started in military 
service or shortly thereafter, or it must indicate that there is 
a nexus linking his current disability to service.  New and 
material evidence in this case must indicate that diabetes 
mellitus developed in service or within one year of separation 
from service, or it must indicate that there is a nexus linking 
the Veteran's current diabetes mellitus and service.
 
Evidence received subsequent to the February 2002 rating decision 
in relation to the Veteran's claims includes: (1) an August 2008 
letter from Dr. M.O.; (2) private treatment records from Active 
Physical Therapy LLC, Kent Neurological Associates, and St. 
Mary's Health Care dated in 2008; and (3) a May 2009 lay 
statement from the Veteran's wife.  This evidence is new in that 
it has not previously been received and for the most part is not 
cumulative or redundant of evidence previously of record.  

The Board finds that some of the new evidence received is 
material to the Veteran's claim for service connection for a 
circulatory disorder of the bilateral calves, claimed as 
secondary to a cold injury in service.  In an August 2008 letter 
Dr. M.O. indicated that the Veteran's complaints of pain and 
paresthesias in the lower extremities may be sequelae of cold 
injuries, but could also be manifested as complications of 
diabetic neuropathy and peripheral vascular disease.  She stated 
that the Veteran's symptoms may be at least, more likely than 
not, sequelae of a cold injury sustained in the Korean Conflict.  
The Board finds that this evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim for a 
circulatory disorder of the bilateral calves.  Accordingly, the 
Board finds that new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a circulatory 
disorder of the bilateral calves has been received.  As such, the 
claim has been reopened.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the Veteran's claim.

The Board finds that although the evidence received after the 
February 2002 rating decision is new, it is not material to the 
Veteran's claim for diabetes mellitus type II, claimed as due to 
frostbite and cold exposure in service.  Private treatment 
records from Active Physical Therapy LLC, Kent Neurological 
Associates, and St. Mary's Health Care and a letter from Dr. M.O. 
do not relate the Veteran's diabetes mellitus, type II, to his 
period of service over 50 years prior, or to reported cold 
exposure or frostbite in service.  In a May 2009 statement from 
the Veteran's wife, she indicated that she first met the Veteran 
in 1974.  She stated that the Veteran did not pay attention to 
his diet even though he was aware that through genetics, he had a 
high probability of developing diabetes.  The Board finds that 
this statement similarly does not provide competent evidence 
which relates the Veteran's diabetes mellitus to service, or to 
cold exposure in service.  See, e.g., Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness); See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Essentially, private treatment records 
and opinions, and lay evidence do not establish a nexus between 
the Veteran's diabetes mellitus and service; and thus, they are 
not material.  In light of the foregoing, the Board finds that 
new evidence received in this case does not raise a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for diabetes mellitus, type II, claimed as secondary 
to a cold injury in service.

C.  Conclusion

New and material evidence has been received sufficient to reopen 
a claim for service connection for a circulatory disorder of the 
bilateral calves.  The preponderance of the evidence is against 
finding that the new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for diabetes mellitus, type II. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.




ORDER

The claim of entitlement to service connection for a circulatory 
disorder of the bilateral calves is reopened, and to this extent 
only, the appeal is granted.

The application to reopen a claim of entitlement to service 
connection for diabetes mellitus type II is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

An August 2008 letter from Dr. M.O. shows that the Veteran has a 
current diagnosis of diabetes mellitus and peripheral vascular 
disease with current symptoms of pain and paresthesias of the 
lower extremities.  She indicated that the Veteran's complaints 
of pain and paresthesias may be sequelae of cold injuries, but 
that they could also be complications of diabetic neuropathy and 
peripheral vascular disease.  Although Dr. M.O. stated that she 
was not able to delineate the cause; she also stated, that the 
Veteran's symptoms may be at least more likely than not sequelae 
of a cold injury sustained in the Korean Conflict.  The Board 
notes that Dr. M.O.'s opinion appears to be speculative.  She did 
not have an opportunity to review the claims file and she did not 
provide any reasons or bases for the opinion rendered.  

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to clearly identify all current disabilities related to 
circulatory problems and paresthesias of the bilateral lower 
extremities, and to determine if any such diagnoses are related 
to service or to cold exposure in service.

The Board notes that VA and private treatment records reflect a 
history of bilateral aortoiliac occlusive disease, a current 
diagnosis of diabetic peripheral neuropathy in the lower 
extremities, and gait ataxia secondary to a right side cerebellar 
infarction in 1988.  The Veteran has reported having circulatory 
problems in the calves since 1997.

The Board notes further, that because the Veteran's claim of 
entitlement to service connection for the residuals of frostbite 
appears to be inextricably intertwined with the issue of service 
connection for a circulatory disorder of the bilateral calves due 
to cold injury, this issue must also be remanded for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has a current 
disability of the bilateral lower 
extremities etiologically related to 
service or to cold exposure or frostbite 
in service or if he has any current 
residuals of frostbite.  The claims folder 
must be made available to the examiner for 
review before the examination, and the 
examiner must indicate on the examination 
report that he such a review was 
undertaken. The examiner should review the 
entire claims folder, to include a private 
medical opinion from Dr. M.O.  The 
examiner must address the following:

(A)  Identify all current disabilities of 
the bilateral lower extremities and 
disabilities claimed by the Veteran to be 
the residuals of frostbite; the examiner 
should specifically indicate whether the 
Veteran has bilateral aortoiliac occlusive 
disease, diabetic peripheral neuropathy, 
peripheral vascular disease, and/or gait 
ataxia.

(B)  Based on the available evidence of 
record, the VA examiner should state, for 
each diagnosed disorder, whether is it at 
least as likely as not that such 
disability incurred in service; and

(C)  whether is it at least as likely as 
not that such disability is related to the 
Veteran's reported cold exposure and/or 
frostbite in service.   

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The 
examiner should specifically address an 
August 2008 private medical opinion from 
Dr. M.O.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran with a Supplemental Statement of 
the Case, and should give the Veteran a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


